PER CURIAM.
Original proceeding. The City of Havre, a municipal corporation, together with its officers, here seeks an appropriate writ to require respondent court to quash certain alternative writs of mandate issued in a civil action, entitled Robert D. Morrison, Petitioner, vs. City of Havre, a municipal corporation, et al., Respondents.
Following ex parte presentation by counsel for the petitioners, and it appearing from the petition and supporting documents that it was not possible to ascertain the entire fact situation which existed, and the Court desiring to be fully advised before any further action was taken, an order was issued on October 31, 1969, directed to the respondent court and Robert D. Morrison, requesting that counsel for petitioners, respondent court and said Morrison appear before the Court in oral argument with reference to the relief sought by petitioners, and providing for transmission of the district court file in the Morrison case and for briefing of the issues.
Pursuant to such order -counsel did appear and the matter was orally argued and taken under advisement, and the Court now having further considered the relief requested and being advised in the premises;
It is hereby ordered that the relief requested be denied and this proceeding is hereby dismissed.